DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cederberg et al. US 2013/0233508 Al and Bergqvist US 5178207 A.
 
Re claim 1, Cederberg et al. teach a brazed plate heat exchanger comprising a number of heat exchanger plates provided with a pressed pattern comprising ridges and grooves (figs showing heat exchange area 10, para 18), said ridges and grooves of neighboring plates contacting one another in order to keep the plates on a distance from one another under formation of interplate flow channels for media to exchange heat when the heat exchanger plates are placed in a stack to form the heat exchanger, and further comprising: (a) an outer heat exchanger plate comprising an outer surface of the outer heat exchanger plate having a first portion (fig 2 noting any of the right 2-3 plates 1 are considered the “outer heat exchanger plate” since they are outer plates relative to the entire heat exchanger), and an inner surface of the outer heat exchanger plate having a second portion, wherein the second portion is opposite the first portion, and the second portion is in contact with a third portion of a neighbouring heat exchanger plate (fig 2 noting next plate 1 in the plate stack 1); and (b) a temperature sensor (para 38 and figs noting each heat exchanger plate has a sensor) located on said first portion of said outer heat exchanger plate to measure, from said first portion of said outer heat exchanger plate, a temperature of a fluid present in a second flow channel counted from the outer heat exchanger plate (noting multiple channels for flow within each heat exchanger plate, additionally noting in an alternate interpretation that flow channel 7 is a first channel and then the interplate plate channel in the first stacked plate is “a second flow channel counted from the outer heat exchanger plate” since 7 flow channel enters heat exchanger plate; therefore the broad term “counted from” is taking into account a flow channel directly connected to and supplying the first interpolate channel, since “counted from” is broad and does not have a starting or ending reference point, and thus only requires counting relative to the outer heat exchanger plate ), wherein the temperature sensor does not extend through said outer heat exchanger plate (para 46, noting the communication module is in a recess and may extend through the plate, but the sensor 25 does not, para 38 ).
Although it is well known, that the stacked plate heat exchanger Cederberg et al. does not show the ridges and grooves in the figures.
Bergqvist teach a number of heat exchanger plates provided with a pressed pattern comprising ridges and grooves (figs, 16, 17, col 2 lines 50-67) said ridges and grooves of neighboring plates contacting one another in order to keep the plates on a distance from one another under formation of inter plate flow channels for media to exchange heat when the heat exchanger plates are placed in a stack to form the heat exchanger (col 2 lines 50-67) to provide a stacked heat exchanger.
When combined, Cederberg et al., as modified teach, a temperature sensor located on said first portion of said outer heat exchanger plate to measure, from said first portion of said outer heat exchanger plate, a temperature of a fluid present in a second flow channel counted from the outer heat exchanger plate (noting in a third interpretation, each plate has multiple flow channels due to the internal ridge and grooves, and therefore the outermost interpolate internals has several flow channels and one of the several is considered the “second flow channel” in which the fluid internal to has a temperature measured by the temperature sensor).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a number of heat exchanger plates provided with a pressed pattern comprising ridges and grooves as taught by Bergqvist in the Cederberg et al. invention in order to advantageously allow for contact area with two counterflow paths for heat exchange.
The recitation of “brazed” is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”

 Re claim 2, Cederberg et al. teach wherein the second portion of said outer heat exchanger plate and the third portion of said neighbouring heat exchanger plate being in contact therewith are plane portions arranged to abut one another and hence allow for heat transfer from the second flow channel to the temperature sensor (figs, para 18 noting the entire stacked heat exchanger is thermally coupled by direct connections which is also taught by the secondary reference, col 2 lines 50-67, noting that portion is a broad term, and the portion as shown in the rejection of claim one has plane portions on the ends of each plate abutment, and therefore the portion is considered a plane portion, and since the parts are connected and integrally assembled, heat will naturally transfer throughout the connected parts and be sensed by the sensor in the instant combination).
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/            Examiner, Art Unit 3763